Case 2:19-cv-12483-DML-MJH ECF No. 14 filed 05/18/20                   PageID.39      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

DERRICK CAIN,

               Plaintiff,                            Case Number 19-12483
v.                                                   Honorable David M. Lawson
                                                     Magistrate Judge Michael J. Hluchaniuk
UNITED STATES DEPARTMENT
OF JUSTICE and UNITED STATES
MARSHAL SERVICE,

               Defendants.
                                              /

            ORDER ADOPTING REPORT AND RECOMMENDATION TO
            DISMISS DEFENDANT UNITED STATES MARSHAL SERVICE

       Presently before the Court is the report issued on April 21, 2020 by Magistrate Judge

Michael J. Hluchaniuk pursuant to 28 U.S.C. § 636(b), recommending that the Court dismiss

defendant United States Marshal Service without prejudice from the case. Although the report

stated that the parties to this action could object to and seek review of the recommendation within

fourteen days of service of the report, no objections have been filed thus far. The parties’ failure

to file objections to the report and recommendation waives any further right to appeal. Smith v.

Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the failure

to object to the magistrate judge’s report releases the Court from its duty to independently review

the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the findings

and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the magistrate judge’s report and recommendation

(ECF No. 12) is ADOPTED.
Case 2:19-cv-12483-DML-MJH ECF No. 14 filed 05/18/20         PageID.40      Page 2 of 2



      It is further ORDERED that defendant United States Marshal Service is DISMISSED

WITHOUT PREJUDICE from this case.

                                                    s/David M. Lawson
                                                    DAVID M. LAWSON
                                                    United States District Judge

Dated: May 18, 2020




                                        -2-
